DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed February 22, 2021 via RCE.  Claims 1-6, 8-15, 17-19, and 22-24 are currently pending, of which claims 1, 2, 9, 10, 11, 18, 19, and 23 are currently amended. Claim 21 has been canceled and claims 7, 16, and 20 were previously canceled.

Response to Arguments
Prior Art Rejection
Applicant’s arguments with regards to the previously cited art have been fully considered and are moot.
Applicant argues that the claim amendments with regards to the copying/pulling of a command menu are not taught by either Gil or Murphy. See Remarks 10-11. These arguments are moot and new reference Lentz has been introduced to teach these amended limitations of the claim. Specifically, Lentz discloses a menu/toolbar object interface that where a user can select a palette tool/menu object from a menu of containers. The user can then duplicate the palette tool/menu object and move it closer to a new center of activity. Therefore, the duplicate palette would move with a change in location of the proximity menu of Gil modified by the change in the number of fingers of Murphy to change between the menu tabs. See Lentz Figs. 3, 4, and para. [0021].
Gil and Murphy remain cited teaching references, as Gil still very much discloses a contextual menu that the user can navigate through, including submenus that can be See Gil Fig. 2 and paras. [0033-34]; see also Murphy Figs. 3-5, 11, and 12, and paras. [0027-28] and [0062-64]. Additionally, Gil even appears to show multiple of the same menu icons on the context menu as on the toolbar, while also providing other menu features as well (including printer icon and an icon for a document), while also having text formatting options that could reasonably be construed as being part of another menu that is in the “format”, “edit”, “tools”, etc. options along the application window. See Gil Fig. 2 and paras. [0033-34]. These features of Gil, combined with the finger gestures of Murphy, would copy/pull the menu objects of newly-cited Lentz.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.
Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 10-12, 15, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil et al. (U.S. Publication No. 2013/0019182; hereinafter “Gil”) further in view of Murphy (U.S. Publication No. 2015/0193099) and Lentz (U.S. Publication No. 2007/0168873).
As per claim 1, Gil teaches a system for generating proximal menus, comprising: a processor; and a memory device to store a plurality of instructions that, in response to an execution of the plurality of instructions by the processor (See Gil paras. [0021-22] and [0068]), cause the processor to:
detect a location of a touch gesture on a display device coupled to the system (See Gil Figs. 1B and 2 and paras. [0023-24]: touch gestures);
generate a proximal menu to be displayed at the location of the touch gesture in response to detecting the touch gesture comprising a number of fingers contacting the display device; display a first tab of the proximal menu, the first tab corresponding to an operating system feature (See Gil Fig. 2 and paras. 
However, while Gil teaches a proximal menu, Gil does not explicitly teach and in response to a change in the number of fingers, replace the first tab with a second tab corresponding to an application window feature of an executed application.
Murphy teaches these limitations of the claim (See Murphy Figs. 3-5, 11, and 12, and paras. [0027-28] and [0062-64]: multi-finger swipe gesture can be used to change tabs. Therefore, when the user explicitly makes a multi-touch gesture, which is a change in a number of fingers from a single point touch input, the new content from the new tab is displayed).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gesture menu activation of Gil with the multi-finger gestures of Murphy. One would have been motivated to combine these references because both references disclose gestures to interact with navigation items, and Murphy enhances the user experience by allowing for the user to intuitively navigate between the items, 
Furthermore, while Gil/Murphy teaches in response to the change in the number of fingers (See Murphy), neither Gil nor Murphy teach wherein the application window feature comprises a command menu of a displayed application window of the executed application that is copied from the displayed application window and pulled into the proximal menu in response to the change in the number of fingers.
Lentz teaches these limitations of the claim (See Lentz Figs. 3, 4, and para. [0021]: user can select a palette tool/menu object from a menu of containers. The user can then duplicate the palette tool/menu object and move it closer to a new center of activity. Therefore, the duplicate palette would move with a change in location of the proximity menu of Gil modified by the change in the number of fingers of Murphy to change between the menu tabs).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the gesture menu activation of Gil with the toolbar movements of Lentz. One would have been motivated to combine these references because both references disclose gestures to interact with navigation items, and Lentz enhances the user experience by allowing for the user to intuitively navigate between the items, therefore “1) minimizing the distance between the selectable tools, while 2) not obscuring or interfering with the graphic objects being constructed” (See Lentz para. [0005]).

As per claim 2, Gil/Murphy/Lentz further teaches wherein the second tab comprises a first icon corresponding to the executed application and the first tab comprises a second icon corresponding to an operating system (See Gil Figs. 2 and 4A and para. [0040]: contextual popup menu where a back button can be displayed along with other application-specific icons, such as text editing.  Therefore, the first icon corresponds to these application-specific icons and the second icon corresponds to the back button, because it can collapse the menu that is executing on the operating system).

As per claim 3, Gil/Murphy/Lentz further teaches wherein the application window feature is displayed if the second tab is active and the operating system feature is displayed if the first tab is active (See Gil Figs. 2 and 4A and paras. [0030-32] and [0040]: contextual popup menu where a back button can be displayed along with other application-specific icons, such as text editing.  These icons are active in response to the user’s touch or gesture.  Therefore, the first icon corresponds to these application-specific icons and the second icon corresponds to the back button, because it can collapse the menu that is executing on the operating system; see also Murphy Figs. 3-5, 11, and 12, and paras. [0026-28] and [0062-64]: changing tabs on a navigation module of a desktop workspace of an operating system).

As per claim 6, Gil/Murphy/Lentz further teaches wherein the plurality of instructions cause the processor to display the proximal menu until a second gesture is detected (See Gil Fig. 4A and paras. [0040] and [0047]: user can interact with a back 

As per claims 10-12 and 15, the claims are directed to a method that implements the same features of the system of claims 1-3 and 6 respectively, and are therefore rejected for at least the same reasons therein.

As per claims 19 and 23, the claims are directed to computer readable storage media that implements the same features of the system of claims 1 and 3 respectively, and are therefore rejected for at least the same reasons therein.  Furthermore, Gil teaches a computer readable storage media to execute those same features (See Gil paras. [0022] and [0070]).

As per claim 21, Gil/Murphy/Lentz further teaches wherein the touch gesture comprises the number of fingers contacting the display device within a region size of the display device (See Gil para. [0027]: size and content of the context menu can be determined based on available display area; see also Murphy Figs. 3-5, 11, and 12, and paras. [0027-28] and [0062-64]: multi-finger swipe gesture can be used to change tabs, received within the user interface displayed on a screen of the computing device).

As per claim 22, Gil/Murphy/Lentz further teaches wherein the touch gesture comprises the number of fingers contacting the display device within a time interval (See Gil Fig. 2 and paras. [0027], [0030-32], and [0068-69]: context based menu .

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil/Murphy/Lentz as applied above, and further in view of Koo et al. (U.S. Publication No. 2011/0148926; hereinafter “Koo”).
As per claim 4, while Gil/Murphy/Lentz allows for the proximal context menu to have its shape and size adjusted (See Gil para. [0032], Gil/Murphy/Lentz does not explicitly teach wherein the plurality of instructions cause the processor to reshape the proximal menu based on a height of a user proximate the display device.
Koo teaches these limitations of the claim (See Koo Figs. 6 and 7 and paras. [0108-115]: windows and objects can be displayed in response to the sensed height of the user).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the adjustments to the context menu of Gil/Murphy/Lentz with the height adjustments of Koo. One would have been motivated to combine these references because both references disclose re-positioning user interface objects, and Koo enhances the user experience by allowing the user to easily manipulate the menus if the user’s positioning changes in a way that would otherwise require the user to lose focus or have to exert extra effort when interacting with the menu.

As per claim 13, the claim is directed to a method that implements the same features of the system of claim 4, is are therefore rejected for at least the same reasons therein.

Claims 5, 9, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil/Murphy/Lentz as applied above, and further in view of Warner (U.S. Publication No. 2010/0306702).
As per claim 5, while Gil/Murphy/Lentz allows for the context menu to have its shape and size adjusted (See Gil para. [0032], Gil/Murphy/Lentz does not explicitly teach wherein the plurality of instructions cause the processor to reshape the proximal menu based on an edge of the display device in relation to the proximal menu.
Warner teaches these limitations of the claim (See Warner Fig. 7 and paras. [0064-65] and [0127]: when launching the context menu, it can be rearranged or resized or relocated if it is too close to the edge of the screen).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the context menu of Gil/Murphy/Lentz with the context menu of Warner. One would have been motivated to combine these references because both references disclose context based menus and Warner enhances the user experience by ensuring that icons are not moved off-screen and out of view of the user.

As per claim 9, while Gil/Murphy/Lentz teaches the operating system menu feature, Gil/Murphy/Lentz does not explicitly teach wherein the application window feature comprises a menu feature from the first executed application that is accessed a number of times above a threshold value.
Warner teaches these limitations of the claim (See Warner paras. [0060-62]: icons in the menu can be arranged or have their appearance changed based on frequency of use).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Gil/Murphy/Lentz with the teachings of Warner for at least the same reasons as discussed above in claim 5.

As per claims 14 and 18, the claims are directed to a method that implements the same features of the system of claims 5 and 9 respectively, and are therefore rejected for at least the same reasons therein.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil/Murphy/Lentz as applied above, and further in view of Oran et al. (U.S. Patent 5,920,316; hereinafter “Oran”).
As per claim 8, while Gil/Murphy/Lentz teaches the various contextual levels of functionality, Gil/Murphy does not explicitly teach wherein the application window feature comprises a window frame feature.
Oran teaches this limitation of the claim (See Oran Figs. 11 and 12 and col. 8:13-53: various context menu options available, including the ability to adjust window 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the context menu of Gil/Murphy/Lentz with the context menu items of Oran. One would have been motivated to combine these references because both references disclose context based menus and Oran enhances the user experience by allowing more flexibility with the available options beyond merely closing a window.

As per claim 17, the claim is directed to a method that implements the same features of the system of claim 8, and is therefore rejected for at least the same reasons therein.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gil/Murphy/Lentz as applied above, and further in view of Holt et al. (U.S. Publication No. 2015/0212667; hereinafter “Holt”).
As per claim 24, while Gil/Murphy/Lentz teaches the application window feature command menu, Gil/Murphy/Lentz does not teach wherein the application window feature command menu comprises an item selected in response to being accessed a number of times that exceeds a threshold.
Holt teaches these limitations of the claim (See Holt para. [0030]: more frequently used menu items can be prioritized when positioning them within the activated gesture menu).
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sreenivas (U.S. 2017/0039414) discloses changing finger input to navigate and interact with images and context menu functions.

Benko et al. (U.S. 2013/0257777) discloses context menus with various finger and pen combination input options to interact with the menu and the on-screen content.

Li (U.S. 2003/0222923) discloses a contextually relevant menu that changes the size of the menu items based on context, as well as adapting the menu items based on frequency of use.

Wendker et al. (U.S. 2009/0228831) discloses creating multiple related popup menus for targeted areas and selected items, including the ability to combine menus.

Matthews et al. (U.S. 2006/0218499) discloses hierarchical menus with sort order rules for menu items.

Linge (U.S. 2013/0219340) discloses a gesture activated and controlled menu with various tiers/levels that are responsive to gestures.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Klicos/
Primary Examiner, Art Unit 2142